Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 7, 2022 is acknowledged.
Claims 1-6 and 8-16 are pending.
Claim 7 is cancelled.
Claims 6 and 10 are currently amended.
Claims 1-5 and 11-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 6 and 8-10 as filed on October 7, 2022 are pending and under consideration to the extent of the elected species, e.g., the linker is “(3-mercaptopropyl) methydimethoxysilane” or/and 3-mercaptopropionic acid and the drug is “(Arg-Arg-Gln-Met-Glu-Glu-X)”.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 103 over Falo, JR are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Sequence Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Claims 4 and 10, paragraphs [0024]-[0029], [0066]-[0071], [00142]-[00143], [00149]-[00150], [0157]-[0158] and [00214]-[00237], contain sequences that are encompassed by the sequences rules and require sequence identifiers (SEQ ID numbers).  Applicant is reminded to check the entire disclosure to ensure that the application is in sequence compliance.
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136.  In no case may an applicant extend the period for response beyond the six-month statutory period.  Direct the response to the undersigned.  Applicant is requested to return a copy of the attached Notice to Comply with the response.

Response to Sequence Listing
Applicant’s Sequence Listing filed October 7, 2022 is acknowledged, however, the Listing is found to be defective as explained in the Notice of October 11, 2022.  For any sequence listing related questions or concerns, Applicant may contact the USPTO Sequence Help Desk as described in the Notice.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6:  “D is a releasable drug through a redox reaction” should presumably recite “D is releasable through a redox reaction” or some variation thereof.  
Claim 6:  “of microscale” should presumably be deleted because the term “microscale” does not appear in the specification and because “microscale” is understood to mean having a size on the order of micron(s) which is already understood from the term “microneedle”. 
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. “Enhanced delivery of hydrophilic peptides in vitro by transdermal microneedle pretreatment,” Acta Pharmaceutical Sinica B 4(1):100-104, 2014, of record, in view of Chen et al. (WO 2019/029154, filed February 26, 2018, of record, as evidenced by English equivalent US 2021/0121394); and Falo, JR. et al. (US 2016/0271381, published September 22, 2016, of record).

Zhang teach a solid microneedle array is an effective device to enhance skin delivery of peptides inclusive of AC-Glu-Glu-Met-Gln-Arg-Arg-NH2 which are used to treat facial wrinkles and may be of value in repairing skin (abstract; page 101, rhc, 1st paragraph).  The microneedle is fabricated from silicon (page 101, “2.3 Microneedle arrays”).   
Regarding the product-by-process limitation of claim 8, product-by-process claims are not limited to the manipulations of the rejected steps, only the structure implied by the steps.  See MPEP 2113.
Zhang do not teach a silica containing microneedle that is an acicular spicule powder derived from a sponge, the microneedle coated with a disulfide linked drug as required by claims 6 and 8.
	
These deficiencies are made up for in the teachings of Chen and Falo.
	Chen teach a transdermal composition comprising sponge spicule; sponge spicules are siliceous fibrous (silica acicular) substances which can be used as microneedle-like penetration enhancers (abstract; Figure 1; paragraph [0007]).  Figure 1 illustrates the structures of the sponge spicules under a microscope; the spicules have length on the order of 100 microns as illustrated by the scale bar (paragraph [0029]).  Spicules can be retained in the skin over a long time and create long-lasting microchannels; in contrast, the microchannels created by microneedles close up in short time which limits effective penetration of drugs (paragraphs [0006]-[0007]).  
	Falo teach bioactive compounds conjugated to substrates of microneedle arrays by a disulfide bond; Figure 38 shows a chemical schematic of the doxorubicin (drug) – S – S – CMC (substrate) construct (title; abstract; Figures, in particular, Figure 38; paragraphs [0056], [0107], [0268]-[0362]; Example 6; claims, in particular, claim 3). Substrates other than CMC can be used (paragraphs [0107], [0351]).  Bioactives other than doxorubicin can be used (paragraphs [0351]-[0352]).  The linkage between the bioactive compounds and the substrate can be provided by a linker selected from the disulfide group which are cleavable under reducing conditions (paragraphs [0356]-[0358], [0361]).  Falo, as a whole, is drawn to transdermal drug delivery (paragraph [0003]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the peptide compositions of Zhang to further comprise the sponge spicules of Chen because the spicules can be used as microneedle-like penetration enhancers in transdermal compositions and because the spicules are expected to yield improved results in comparison to microneedles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conjugate the peptide of Zhang to the spicule of Chen via a disulfide bond as taught by Falo in order to reap the expected benefit of controlled release mediated by the cleavable bond.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. “Enhanced delivery of hydrophilic peptides in vitro by transdermal microneedle pretreatment,” Acta Pharmaceutical Sinica B 4(1):100-104, 2014, of record, in view of Chen et al. (WO 2019/029154, filed February 26, 2018, of record, as evidenced by English equivalent US 2021/0121394); and Falo, JR. et al. (US 2016/0271381, published September 22, 2016, of record) as applied to claims 6 and 8 above, and further in view of Alferiev et al. (US 6,890,998, published May 10, 2005, of record).
The teachings of Zhang, Chen and Falo have been described supra.
They do not teach the sulfhydryl group in an amount of 0.8 to 10 micromoles per gram as required by claim 9.
This deficiency is made up for in the teachings of Alferiev.
	Alferiev teach thiol activated polyurethanes; pendant thiol groups inclusive of sulfhydryl are highly desirable for the conjugation of bioactive molecules such as proteins and would be very reactive in physiological environments (abstract; column 1, lines 42-49; column 2, lines 16-27; paragraph bridging columns 5 and 6).  The polyurethane may comprise about 10 micromoles of the thiol substituent per gram (column 3, lines 10-12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of disulfide bonding sites in the conjugate compositions of Zhang in view of Chen and Falo to comprise about 10 micromoles of the thiol substituent per gram as taught by Alferiev because this range is suitable for conjugation of bioactive molecules and is acceptably reactive in physiological environments.  One would be further motivated to optimize the bonding sites in order to balance the delivery of an appropriate amount of the active peptide to achieve the desired results of treating facial wrinkles as set forth by Zhang while minimizing any potentially undesirable reactivity due to the long residence time of the spicules in the skin taught by Chen. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. “Enhanced delivery of hydrophilic peptides in vitro by transdermal microneedle pretreatment,” Acta Pharmaceutical Sinica B 4(1):100-104, 2014, of record, in view of Chen et al. (WO 2019/029154, filed February 26, 2018, of record, as evidenced by English equivalent US 2021/0121394); and Falo, JR. et al. (US 2016/0271381, published September 22, 2016, of record) as applied to claims 6 and 8 above, and further in view of Braithwaite et al. (US 2016/0009872, January 14, 2016, of record) and Tsou et al. (US 8,840,996, published September 23, 2014, of record).
The teachings of Zhang, Chen and Falo have been described supra.
They do not teach the drug comprises X as required by claim 10.
This deficiency is made up for in the teachings of Braithwaite and Tsou.
Braithwaite teaches thiolated PVA hydrogels prepared by reacting a compound comprising a thiol functional group such as 3-mercaptopropionic acid with one or more hydroxyl groups of the PVA (abstract; paragraphs [0019], [0023], [0041]).
Tsou teach reacting the oxygen of silica particles with an alkyl halosilane inclusive of 3-mercaptopropylmethyldimethoxysilane to form silane-functionalized silica particles comprising a pendant sulfhydryl (abstract; column 8, lines 25-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the compounds taught by Braithwaite or/and by Tsou known in the art to introduce thiol / sulfhydryl functionalities with the compounds taught by Falo because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  Additionally or/and alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce a thiol / sulfhydryl functionality to the peptides of Chen inclusive of AC-Glu-Glu-Met-Gln-Arg-Arg-NH2 by reacting 3-mercaptopropionic acid as taught by Braithwaite with one or more hydroxyl groups of the peptide inclusive of the hydroxy group at the C terminus.   

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s statements at pages 11-18 of the Remarks have been considered, however, it is not seen where Applicant has addressed any specific rejection.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant’s citation to the structure of a microneedle at pages 12-13 is not understood because a microneedle array necessary comprises an array of microneedles and because the teachings of Chen appear to disclose the same microneedles as disclosed in the instant specification (e.g., compare Figure 1 of Chen to Figure 1 of the instant application).   Applicant’s apparent denigration of Chen at page 13 as merely describing “that sponge spicules are siliceous fibrous substances” is not understood because Chen expressly describe the “mere” spicules as better than conventional microneedles (e.g., paragraph [0007]).  Chen also expressly describe the “mere” spicules as better than an array arrangement which is not well suited for non-flat areas of skin (e.g., paragraph [0006]).  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).  See MPEP 2144 II.  Chen provide such expectations of benefits of sponge spicules over conventional microneedle technologies inclusive of arrays thereof.
Applicant’s citation to the method of drug attachment at pages 13-15 is not understood because the claims under examination are drawn to a product.  Product-by-process claims such as instant claim 8 are not limited to the manipulations of the recites steps, only the structure implied by the steps.  See MPEP 2113.  The structure implied by the steps is a disulfide linkage between a drug and a substrate and this structure is expressly taught by Falo, JR.  Nonetheless, in the interest of compact prosecution Applicant is advised that silane coupling chemistry is well known.  See, e.g., O’Brien (US 2011/0274639), Gosselin et al. (US 2014/0341958) and Chen et al. ‘706 (WO 2020/073706 A1, of record).
Applicant’s citation to the collagen production capability of acetyl hexapeptide (the elected peptide) at pages 14-15 is not understood because the claims under examination are drawn to a product.  Applicant’s statement that the cysteine linker impairs the collagen production capability is not understood because instant claim 10 embraces cysteine as a linker.   To the extent that Applicant alleges the claimed invention is “a selection invention”, there appears to be no nexus between Applicant’s allegations and the instant claims.  To the contrary, the instant claims are generic and embrace all linkers and, at broadest, all drugs.  It is also not seen where the Figure at page 14 of the Remarks is of record or how the Figure is related to the instant application.
Applicant’s characterization of Falo as being directed to an entirely different problem at pages 15-16 is acknowledged but not found persuasive because Falo is directed to the conjugation of any bioactive / drug to any microneedle and Falo expressly disclose conjugation via disulfide bonds (e.g., claim 3).  
Applicant’s statement that it would be difficult for “a person skilled in the art to deduce the disclosure of the instant application by simply combining the cited documents” at page 16 is not understood because the cited documents render obvious that which is claimed.   Applicant’s data introduced at pages 17-18 of the Remarks are acknowledged but not found persuasive no pending claim – inclusive of all of the withdrawn claims – is drawn to a method of treatment comprising the application of a specific modified peptide in a specific amount to the skin.  That the cited documents fail to render obvious that which has not been claimed cannot be found persuasive.  Therefore, the rejections over Zhang are properly maintained in modified form as necessitated by Applicant’s amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Villani (US 2010/0080853) teaches spongilla spicules composed of silica to aid in the delivery of bioactive compounds to the dermis (title; abstract; claims; Figures 2A-2B; paragraphs [0029], [0014], [0016], [0033]).
Tokumoto et al. (US 2013/0072874) teach a device having fine protrusions (microneedles) which may be coated with active ingredients inclusive of Argireline (the elected hexapeptide) (title; abstract; claims; paragraphs [0066], [0083]).
O’Brien (US 2011/0274639) teaches peptides covalently attached to a pigment, the surface of which is coated with a layer containing silicon; silane coupling agents include mercaptopropylsilane which has sulfhydryl groups which will form disulfide bonds with sulfhydryl groups of the peptide (title; abstract; claims; [0044], [0079], [0098]).
Gosselin et al. (US 2014/0341958) teach silica microcapsules the surface of which may be functionalized with a mercapto (sulfhydryl) group and an active agent may be crosslinked to the surface (title; abstract; claims; paragraphs [0019], [0030], [0110], [0115]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633